Judgment, Supreme Court, New York County (Modugno, J.), entered March 4,1981 is unanimously modified, on the law and the facts, to the extent of reversing the last two decretal paragraphs of the judgment and a new trial ordered only on the issue of damages to be awarded to plaintiffs against defendant-respondent-appellant Manhattan and Bronx Surface Transit Operating Authority (MABSTOA), and said judgment is otherwise affirmed, without costs, unless said defendant-respondent-appellant MABSTOA within 20 days after service upon it of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the award to plaintiff William Douglass to $20,000 and to award plaintiff Barbara Douglass $2,000 and to the entry of an amended judgment in accordance therewith. If said defendant-respondent-appellant so stipulates, the judgment, as so amended, and increased, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be inadequate to the extent indicated. Concur — Murphy, P. J., Sullivan, Carro, Silverman and Fein, JJ.